Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

I, Gnanesh Coomaraswamy, have received, carefully read, and fully understand all
of the provisions in this Separation Agreement and General Release of Claims
(this “Release”). In entering into this Release, I am relying on my own judgment
and knowledge and not on representations or statements made by the Federal Home
Loan Bank of Chicago (the “Bank”), its employees, or agents. I acknowledge that
the Bank advised me to consult with an attorney about the terms of this Release
before signing it.

 

1. Severance Payment.

(a) I understand that my employment with the Bank is terminated effective
August 17, 2007 (the “Termination Date”) based on a mutual agreement between the
Bank and me.

(b) In exchange for my agreement set forth in this document and for signing the
letter dated July 24, 2007 that I received with this Release (the “Severance
Letter”), I understand that I will receive certain payments from the Bank:

 

  (i) The Bank will pay me a severance payment, from which the Bank will deduct
all applicable state and federal taxes and other mandatory deductions. The exact
amount of this severance payment is set forth in Paragraph 1 of the Severance
Letter. This amount will be payable in installments on the Bank’s regular
payroll dates beginning on the first payroll date that occurs at least five
(5) business days following expiration of the seven-day Revocation Period
described below; and

 

  (ii) If I elect to continue group medical insurance coverage after the
Termination Date under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), the Bank will pay the employer’s portion of the
premiums for such continuation coverage for the period of time set forth in
Paragraph 2 of the Severance Letter, such contribution by the Bank to begin in
accordance with the terms of Paragraph 2 of the Severance Letter.

(c) The payments described in paragraphs (b)(i) and (b)(ii) above, are referred
to herein as the “Severance Payment”. Further details regarding the Severance
Payment are set forth in Paragraphs 1 and 2 of the Severance Letter. I
understand that the Severance Payment will be payable only after the expiration
of the seven-day Revocation Period described below and only if I have not
revoked my acceptance of the terms of this Release. I further understand that
the Severance Payment constitutes a benefit that I am otherwise not entitled to
receive

(d) I understand and agree that I am signing this Release pursuant to the
Federal Home Loan Bank of Chicago Employee Severance Plan effective May 1, 2007
(“Bank Severance Plan”). I further understand that the purpose of this Release
is to assure the Bank that in return for the Severance Payment, the Bank and its
directors, officers, employees, agents and representatives will not be put to
the expense and inconvenience of defending any claim, charge, or lawsuit
asserted by me in connection with my employment or the termination from my
position.



--------------------------------------------------------------------------------

2. Review Period.

(a) I understand that this Release is a legally binding document of serious
legal significance. I acknowledge that I have had a period of not less than
twenty-one (21) calendar days after today’s date (the “Review Period”) to review
this Release and consider acceptance of this Release and the Severance Payment
in exchange for releasing any and all claims that I may have against the Bank
and for agreeing to the terms of Section 5 regarding the Restrictive Covenants
(hereinafter defined). I understand that the Review Period will begin running on
the day I receive this Release.

 

3. Revocation Period.

I have been informed of my right to revoke this Release without penalty in the
seven (7) calendar days immediately following the date on which I sign this
Release. This seven-day period is called the “Revocation Period”. I understand
that I may revoke this Release by delivering written notice of revocation to
Matthew R. Feldman of the Operations Department of the Bank within the
Revocation Period. I further understand that this Release is not effective or
enforceable until the Revocation Period has expired. I further understand that
the Severance Payment will not be paid to me until after the expiration of the
Revocation Period.

 

4. General Release.

(a) I hereby inform the Bank that, in exchange for the Severance Payment, I have
decided to release and discharge, knowingly and voluntarily, any and all claims,
demands or actions, known and unknown, that I may have against the Bank.

(b) Further, I understand the conditions of my release from the Bank, and I
agree:

 

  (i) The provisions of this Release, including the Severance Payment, are in
full satisfaction of any claims, liabilities, demands, or causes of action,
known or unknown, fixed or contingent, that I may have or claim to have, against
the Bank and its directors, officers, employees, agents and representatives at
present or in the future. Claims of discrimination, any claims under the Bank
Severance Plan and any other claims, other than for vested benefits, are hereby
released and discharged.

 

  (ii) This release includes, but is not limited to, claims allegedly arising
under the Bank Severance Plan, the Age Discrimination in Employment Act, as
amended, 29 U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e, et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. §§ 791, 793 and 794; the Civil Rights Enforcement Statutes, 42 U.S.C.
§§ 1981 through 1988; Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A, et seq.; the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; the
National Labor Relations Act, 29 U.S.C. 151 et seq.; and any other federal,
state or local statute, ordinance or regulation dealing in any respect with
discrimination

 

2



--------------------------------------------------------------------------------

 

in employment, breach of contract or wrongful discharge, including those rights
and claims arising under any alleged legal restrictions on the Bank’s rights to
terminate the employment of its employees. I understand and agree that this
release and waiver applies to any and all forms of monetary or other relief that
I might seek in connection with my employment or the circumstances of the
termination from my position except for receipt of unemployment compensation
benefits.

 

  (iii) I acknowledge that, as of the date of this Release, I have not suffered
any on the job injuries, occupational diseases or wage or overtime claims
relating to my employment at the Bank or any other claims pursuant to the Fair
Labor Standards Act or the Family and Medical Leave Act.

 

  (iv) Further, I acknowledge that this Release does not prohibit me from filing
a charge or complaint with the Equal Employment Opportunity Commission or
participating in any investigation or proceeding with the Equal Employment
Opportunity Commission in good faith. However, pursuant to this Release, I do
waive the right to recover any money damages in connection with such a charge,
complaint, investigation or proceeding.

 

5. Executive Covenants

(a) General. I and the Bank understand and agree that the purpose of the
provisions of this Section 5 is to protect legitimate business interests of the
Bank, as more fully described below, and is not intended to impair or infringe
upon my right to work, earn a living, or acquire and possess property from the
fruits of his labor. I hereby acknowledge that the post-employment restrictions
set forth in this Section 5 are reasonable and that they do not, and will not,
unduly impair his ability to earn a living after termination of his employment
with the Bank. Therefore, subject to the limitations of reasonableness imposed
by law upon restrictions set forth herein, I shall be subject to the
restrictions set forth in this Section 5.

(b) Definitions. The following capitalized terms used in this Section 5 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

“Confidential Information” means any confidential or proprietary information
possessed by the Bank without limitation, any confidential “know-how”, customer
lists, details of client or consultant contracts, current and anticipated
customer requirements, pricing policies, price lists, market studies, business
plans, operational methods, marketing plans or strategies, product development
techniques or plans, computer software programs (including object code and
source code), data and documentation, database technologies, systems, structures
and architectures, inventions and ideas, past, current and planned research and
development, compilations, devised, methods, techniques, processes, financial
information and data, business acquisition plans, new personnel acquisition
plans and any other information that would constitute a trade secret under the
common law or statutory law of the State of Illinois.

 

3



--------------------------------------------------------------------------------

“Determination Date” means the date of termination of my employment with the
Bank for any reason whatsoever or any earlier date (during the Restricted
Period) of an alleged breach of the Restrictive Covenants by me.

“Person” means any individual or any corporation, partnership, joint venture,
association, or other entity or enterprise.

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, member, trustee, director, officer, manager, employee, agent,
representative, or consultant.

“Protected Employees” means employees of the Bank or its affiliated companies
who were employed by the Bank or its affiliated companies at any time within six
(6) months prior to August 17, 2007.

“Restricted Period” means the period of time beginning on the date of this
Release and ending on July 31, 2009.

“Restricted Covenants” means the restrictive covenants contained in
Section 5_(c) and (d) hereof.

(c) Restriction on Disclosure and Use of Confidential Information. I understand
and agree that the Confidential Information constitutes a valuable asset of the
Bank and its affiliated entities, and may not be converted to my own use.
Accordingly, I hereby agree that I shall not, directly or indirectly, at any
time during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Bank any Confidential Information, and I shall not,
directly or indirectly, at any time during the Restricted Period use or make use
of any Confidential Information in connection with any business activity other
than that of the Bank. The parties acknowledge and agree that this Release is
not intended to, and does not, alter either the Bank’s rights or my obligations
under any state or federal statutory or common law regarding trade secrets and
unfair trade practices.

(d) Nonsolicitation of Protected Employees. I understand and agree that the
relationship between the Bank and each of its Protected Employees constitutes a
valuable asset of the Bank and may not be converted to my own use. Accordingly,
I hereby agree that during the Restricted Period I shall not directly or
indirectly on my own behalf or as a Principal or Representative of any Person
solicit any Protected Employee to terminate his or her employment with the Bank
with obtaining prior written consent from the Bank.

(e) Exceptions from Disclosure Restrictions. Anything herein to the contrary
notwithstanding, I shall not be restricted from disclosing or using Confidential
Information that: (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure by me or my agent; (ii) becomes
available to me in a manner that is not in contravention of applicable law from
a source (other than the Bank or its affiliated entities or one of its or their
officers, employees, agents, or representatives) that is not known by me to be
bound by a confidential relationship with the Bank or its affiliated entities or
by a confidentiality

 

4



--------------------------------------------------------------------------------

or other similar agreement; (iii) was known to me on a non-confidential basis
and not in contravention of applicable law or a confidentiality or other similar
agreement before its disclosure to me by the Bank or its affiliated entities or
one of its or their officers, employees, agents, or representatives; or (iv) is
required to be disclosed by law, court order, or other legal process; provided,
however, that in the event disclosure is required by law, court order, or legal
process, I shall provide the Bank with prompt notice of such requirement so that
the Bank may seek an appropriate protective order prior to any such required
disclosure by me.

 

6. Enforcement of the Restrictive Covenants.

(a) Rights and Remedies upon Breach. In the event I breach, or threaten to
commit a breach of, any of the provisions of the Restrictive Covenants, the Bank
shall have the right and remedy to enjoin, preliminarily and permanently, me
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Bank and that money
damages would not provide an adequate remedy to the Bank. The rights referred to
in the preceding sentence shall be independent of any others and severally
enforceable, and shall be in addition to, and not in lieu of, any other rights
and remedies available to the Bank at law or in equity.

(b) Severability of Covenants. I acknowledge and agree that the Restrictive
Covenants are reasonable and valid in time and space and in all other respects.
If any court determines that any Restrictive Covenant, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full force and effect, without regard to
the invalid portions.

7. Confidentiality. I agree not to disclose the terms of this Release to any
third party apart from my attorney or members of my immediate family. I
understand and agree that the breach of this confidentiality provision
constitutes a breach of this entire Release for which the Bank may seek
appropriate legal action.

8. No Admission. I further understand that the parties’ participation in this
Release is not to be construed as an admission of any wrongdoing or liability
whatsoever by or on behalf of the Bank, or any of its directors, officers,
employees, agents or representatives. Neither this Release nor any of its terms
shall be used as an admission or introduced as evidence as to any issue of law
or fact in any proceeding, suit, or action, other than an action to enforce this
Release.

9. Governing Law; Entire Agreement. This Release shall be construed and enforced
in accordance with the laws of the State of Illinois without regard to its
conflicts of laws rules. It constitutes the entire agreement between the
parties.

10. Return of Bank Property. I agree to return on or before August 21, 2007 to
the Bank all of the Bank’s property in my possession. This property includes,
but is not limited to, the Bank’s equipment, financial records, company credit
cards, tapes, records, manuals, employee lists, customer lists, brochures,
files, cost information, keys, identification badges, equipment, and all copies
thereof.

 

5



--------------------------------------------------------------------------------

BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ, FULLY UNDERSTAND AND
VOLUNTARILY AGREE TO ALL OF THE PROVISIONS CONTAINED IN THIS RELEASE. I
UNDERSTAND THAT BY WAIVING THE ABOVE, I INTEND AND DO SO RELEASE AND DISCHARGE
KNOWN AND UNKNOWN CLAIMS IN EXCHANGE FOR THE SEVERANCE PAYMENT.

 

/s/  Gnanesh  Coomaraswamy 8/20/07

Signature Date

Acknowledged and agreed to as of

    August 17, 2007.

FEDERAL HOME LOAN BANK OF CHICAGO

By: /s/ Matthew R. Feldman

Name: Matthew R. Feldman

Title: Executive Vice President – Head of Operations

 

 

Please return this completed Release to the Human Resources Department of the
Bank no earlier than the close of business on July 31, 2007 and no later than
the close of business on August 20, 2007. The Severance Payment will not be paid
until this Release is signed and returned to the Human Resources Department of
the Bank and until after the expiration of the seven-day Revocation Period.

 

6